UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT


                             No. 99-60859
                           Summary Calendar


                            MELBA FREEMAN,

                                               Plaintiff-Appellant,

                                  V.

     MISSISSIPPI FARM BUREAU CASUALTY INSURANCE COMPANY and
                           JOHN WHALEN,

                                              Defendants-Appellees,

             Appeal from the United States District Court
               For the Northern District of Mississippi
                             1:98CV233-D-D
                             July 11, 2000
Before SMITH, BARKSDALE and PARKER, Circuit Judges.

PER CURIAM:*

     Plaintiff appeals the jury verdict in this diversity case

arising out of an automobile accident occurring in Mississippi.

We affirm.

     The district court did not abuse its discretion in refusing

plaintiff's jury instruction which instructed the jury that

Defendant, John David Whalen, was negligent and proximately

caused the accident.    The Mississippi Supreme Court has

recognized that Mississippi has never adopted a per se rule that



     *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
a driver is negligent if he/she collides with the rear of a

preceding vehicle.    See White v. Miller, 513 So. 2d 600, 601

(Miss. 1987).   Indeed, if conflicting evidence were presented at

trial, then the question of negligence should go to the jury.

See id.   Defendants-Appellees put forth sufficient evidence at

trial to create a jury issue with respect to negligence and

proximate cause.   The trial judge appropriately left these

decisions with the jury.   Upon this same reasoning, the district

court did not err in denying plaintiff's motion for new trial.

     Plaintiff also assigns as error the unanimous jury verdict

as against the great and overwhelming weight of the evidence

presented at trial.   When viewed in the light most favorable to

the verdict this contention is without merit.



AFFIRMED.




                                 -2-